Exhibit 10.16 Contract #: 04060003-2010 (Ye Zi) 0011 Real Property Loan Agreement [2009] Note: This Agreement was entered by the parties in accordance with relevant laws and regulations on a voluntary basis of equality and consultation under their true wills. To protect the contractual rights of the parties under this agreement, the Lender reminds the Borrower to pay great attention to the rights and obligation related parts and bolded terms in this Agreement. 1 Lender: Industrial and Commercial Bank of China Xingtai Yejin Branch Principal: Hongli He
